DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 05/27/2021.  These drawings are considered by examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment on 05/27/2021.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is drawn to a computer readable storage medium having computer program instructions stored thereon, where the computer readable storage medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable storage medium; therefore, fail(s) to fall within a statutory category of invention. 
Applicant’s specification (page 24, lines 10-17) states that the computer program product may comprise a non-transitory computer readable storage medium on which the computer program is stored. For example, the computer program product may be a flash memory, a Random-access memory (RAM), a Read-Only Memory (ROM), 15or an EEPROM.  However, adding “may” and “may be” to the above paragraph does not limit the claim to a tangible computer readable storage medium.  Without a clear explanation in the specification the claim is subject to the broadest reasonable interpretation. When given broadest reasonable interpretation, the claims can be interpreted as encompassing pure signals therefor rendering the claims as a whole non-statutory. 
Appropriate correction is required. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable storage medium to being statutory would be acceptable.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 6-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al (US 2020/0145860), hereinafter “Koskela“, in view of Luo et al (US 2019/0116605), hereinafter “Luo“, further in view of Fang et al (US 2012/0134288); hereinafter “Fang”.
Regarding claim 1, Koskela teaches a method in a network device for terminal device positioning with Integrated Access Backhaul, IAB (Figures 1-2), comprising: 
obtaining a node configuration associated with a set of Transmitting/Receiving Points, TRPs (par [0074] teach the TX beams of different Tx/Rx points (TRPs) of the cell);  
selecting, from the set of TRPs (par [0074]), one or more IAB TRPs associated with a terminal device based on the node configuration and similarity metrics between an initial position estimate and historical positioning results for the terminal device (pars [0098] [0102-0108] teach the node configuration that measurements e.g. based on a prior information i.e. if the network determines TCI entry based on history or some other 
transmitting a measurement request to a serving TRP associated with the terminal device and each of the one or more IAB TRPs (pars [0098] [0102-0108] teach the measurement request associated with the terminal device and the IAB);
receiving, from each of the serving TRP and at least one of the one or more IAB TRPs, associated with that TRP and the terminal device and beam information regarding a beam used for transmission from that TRP to the terminal device (pars [0098] [0102-0108] teach a TCI table which the child IAB node (e.g. UE part) would store for future use. In some examples the child IAB node TCI table is populated with entries by the parent IAB node (or in more general view by network), for example using beam information obtained from measurements and reporting); and 
Koskela does not explicitly teach determining a position of the terminal device based on the measurement reports received from the serving TRP and the at least one IAB TRP.
Luo, in the same field of endeavor, teaches determining a position of the terminal device based on the measurement reports received from the serving TRP and the at least one IAB TRP (pars [0047-0049] teach the beam management, a scheduling entity, such as a base station, an Integrated-Access-Backhaul (IAB) node, or other TRP, and the beam measurement reports).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Koskela to Luo, in order to enhance beamforming management for mobile broadband 
Koskela and Luo do not explicitly teach a measurement report indicating a Timing Advance, TA,
However, Fang, in the same field of endeavor, teaches a measurement report indicating a Timing Advance, TA (Fang par [0020] teaches determines a measurement value of timing advance (TA) according to actual arrival time and expected arrival time of a contention-free random access preamble sequence from a user equipment; and the network side determines position information of the user equipment according to the measurement value of TA. Because in an LTE system, the measurement value of TA can be determined via a contention-free random access, the position information of the user equipment may be determined in the LTE system, thereby the user equipment may be positioned; moreover, the solutions of the embodiments of the invention are easy to be implemented, thereby various services may be provided for a user in the LTE system via the positioning function)
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Koskela and Luo to Fang, in order to determining the position information of a user equipment in conjunction with the measurement result reported by the user equipment and the geographical position of the cell (as suggested by Fang in paragraphs [0007-0009]).

 claim 2, the combination of Koskela, Luo and Fang teach the methodone or more IAB TRPs (pars [0074] [0098] teach the configuration of IAB).  

Regarding claim 3, the combination of Koskela, Luo and Fang teach the methodor an Access and Mobility Management Function, AMF, entity.  

Regarding claim 6, the combination of Koskela, Luo and Fang teach the methodclaim 1, Koskela further teaches wherein each of the set of TRPs is associated with a selection priority level dependent on a number of times it has been selected historically (pars [0091] [0098] [0117-0121] teach the selection priority level that controlled by a timer).  

Regarding claim 7, the combination of Koskela, Luo and Fang teach the methodone or more IAB TRPs, from which no measurement report is received (pars [0091] [0098]), its selection priority level is lowered or it is prohibited from being selected subsequently (pars [0091] [0098] [0117-0121] teach the selection priority level that controlled by a timer).  

 claim 8, the combination of Koskela, Luo and Fang teach the methodclaim 1, Koskela further teaches wherein said determining comprises: identifying which TRP each measurement report is received from (pars [0098] [0129] teach identified based on the measurements that have been taken).  

Regarding claim 9, the combination of Koskela, Luo and Fang teach the 
method of claim 8, Koskela further teaches wherein said identifying is based on a TRP identifier contained in each measurement report (pars [0098] [0129] teach identified based on the measurements that have been taken).  

	Regarding claim 10, the combination of Koskela, Luo and Fang teach the method of claim 1, Koskela further teaches wherein the position of the terminal device is determined by means of triangulation based on the TA in each measurement report and a beam angle derivable from the beam information in each measurement report (pars [0093] [0098] [0149-0150] teach determined based on the measurement report and the beam information is obtained by the apparatus based on or more measurements performed).  

	Regarding claim 12, the combination of Koskela, Luo and Fang teach the method of claim 1, Koskela further teaches comprising: updating historical positioning results for the terminal device with the determined position (par [0098] teaches the network determines TCI entry based on history or some other knowledge about the 

	Regarding claim 13, the combination of Koskela, Luo and Fang teach the 
method of claim 1, Koskela further teaches wherein the terminal device positioning is triggered by a Mobile Terminated, MT, or Mobile Originated, MO, positioning request or a Radio Resource Control, RRC (pars [0149-0150] teach the RRC), measurement report.  

	Regarding claim 14, the combination of Koskela, Luo and Fang teach the method of claim 1, Koskela further teaches wherein the network device is a Location Management Function, LMF, node (pars [0074] [0098] teach provide information about transmission (TX) beams to be used, e.g. by UEs (and/or IAB nodes implementing UE functionality, pars [0081-0082 teach the beam management functionality).

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Allowable Subject Matter
10.	Claims 4-5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art of record fails to wherein the similarity metrics are similarity metrics between a current fingerprint of the terminal device and historical fingerprints of the terminal device as specified in the claim.
As to claim 11, the prior art of record fails to disclose wherein the position of the terminal device is determined based on similarity metrics between a fingerprint calculated based on the measurement reports and historical fingerprints of the terminal device as specified in the claim.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641